--------------------------------------------------------------------------------

Exhibit 10.7
 
AMENDMENT AND WAIVER AGREEMENT


THIS AMENDMENT AND WAIVER AGREEMENT (this “Amendment Agreement”), dated as of
May 24, 2013 (“Effective Date”) is entered into by and between RiceBran
Technologies, a California corporation (the “Company”) and the holder identified
on the signature page hereof (the “Holder”). Capitalized terms used herein, but
not otherwise defined, shall have the meanings ascribed to such terms in the
Debentures (as defined below).


WHEREAS, reference is made to that certain Original Issue Discount Senior
Secured Convertible Debenture, due January 1, 2014, with an aggregate of
$1,009,200 in principal amount issued by the Company to the Holder (the
“Exchange Debenture”) and that certain Original Issue Discount Senior Secured
Convertible Debenture, due January 1, 2014, with an aggregate of $290,000 in
principal amount issued by the Company to the Holder (“New Debenture”, and
together with the Exchange Debenture, the “Debentures”);


WHEREAS, further reference is made to that certain Senior Secured Revolving
Credit Facility Agreement of even date herewith among the Company, TCA Global
Credit Master Fund, LP, a limited partnership organized and existing under the
laws of the Cayman Islands (“TCA”), the Company and certain of the Company’s
subsidiaries (“Credit Agreement”), and in the form attached hereto as Exhibit B.


WHEREAS, further reference is made to that certain Amended and Restated Note and
Warrant Purchase Agreement, of even date herewith, by and between the Company
and each of the investors listed on Schedule I thereto (“Purchase Agreement”),
and in the form attached hereto as Exhibit C.


WHEREAS, immediately prior to the consummation of the transaction contemplated
hereby, the outstanding principal amount on the Exchange Debenture is
$601,527.27 and the outstanding principal amount on the New Debenture is
$193,333.33.


WHEREAS, the parties wish to amend and waive certain terms of the Debentures,
subject to the terms and conditions of this Amendment Agreement.


NOW, THEREFORE, in consideration of the terms and conditions contained in this
Amendment Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:


1.         Waiver of Covenants under the Transaction Documents.  Solely for the
purpose of (i) enabling the Company to issue promissory notes and incur debt
pursuant to the terms of the Credit Agreement and the Purchase Agreement, (ii)
enabling the Company and the Company’s subsidiaries to grant security interests
in their assets as contemplated by the Credit Agreement, the Purchase Agreement
and the security agreements attached thereto, and (iii) enabling certain
parties, including the Holder and the Company, to enter into that certain
Restated Subordination Agreement, in the form attached hereto as Exhibit D (the
“Restated Subordination Agreement”), the Holder hereby waives those provisions
of the Transaction Documents (as defined in the Securities Exchange Agreement)
that would conflict with the foregoing.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
2.         Amendments to Exchange Debenture.
 
a.       Amendment to Monthly Redemption Date.  On the Effective Date, the
Company and the Holder hereby agree to amend the date of commencement of the
Monthly Redemptions.  As such, the definition of “Monthly Redemption Date” in
the Exchange Debentures shall be amended and restated in its entirety to read as
follows:
 
“’Monthly Redemption Date’ means the first day of each month, commencing on July
1, 2013, and terminating upon the full redemption of this Debenture.”
 
b.      Amendment to Monthly Redemption Amount.  On the Effective Date, the
Company and the Holder hereby agree to amend the monthly principal amount of the
Debentures to be redeemed by the Company.  As such, the definition of “Monthly
Redemption Amount” in the Exchange Debenture shall be amended and restated in
its entirety to read as follows:
 
“’Monthly Redemption Amount’ means, as to a Monthly Redemption, $32,476.77, plus
liquidated damages, interest and any other amounts then owing to the Holder in
respect of this Debenture.”


3.          Prepayment of Debenture.  Subject to the terms and conditions of
this Amendment Agreement, the Company hereby agrees to pay, and Holder agrees to
accept payment of, a total of $300,000 as a prepayment of the principal amount
of the Debentures and $120,000 as a prepayment premium, for a total payment of
$420,000 (the “Prepayment Amount”).  The Company shall pay $300,000 of the
Prepayment Amount by one or more wire transfers of immediately available funds
to the Holder pursuant to the wire transfer instructions set forth on the
signature pages attached hereto on the Effective Date.  Of this $300,000,
$193,333.33 shall be used to satisfy the entire outstanding amounts under the
New Debenture and $106,667.67 shall be used to prepay outstanding principal
under the Exchange Debenture.  The Company shall pay $120,000 of the Prepayment
Amount by issuing to Holder 1,714,286 shares of the Company’s Common Stock
(“Prepayment Shares”), at an effective price of $0.07 per Prepayment Share.  The
Company shall issue and deliver the Prepayment Shares to Holder through The
Depository Trust Company Deposit or Withdrawal at Custodian system for credit to
the Holder’s account set forth on the signature page hereto on the Effective
Date.


4.          Partial Conversion of Exchange Debenture.  Subject to the terms and
conditions of this Amendment Agreement, the parties hereby agree that Holder
will convert $300,000 in principal amount of the Exchange Debenture into shares
of Common Stock at an effective Conversion Price of $0.07 per share.  As such,
the Company shall deliver 4,285, 714 shares of Common Stock (the “Conversion
Shares”) to the Holder through The Depository Trust Company Deposit or
Withdrawal at Custodian system for credit to the Holder’s account set forth on
the signature page hereto on the Effective Date.
 
 
- 2 -

--------------------------------------------------------------------------------

 


5.          Issuance of Common Stock.  As consideration for the concessions
provided by Holder herein, the Company hereby agrees to issue to Holder, and
Holder hereby agrees to acquire from the Company, 2,857,143 shares of the
Company’s Common Stock (“Shares”).  The Shares shall be issued to Holder on the
Effective Date.  Within five (5) trading days of the Effective Date, the Company
shall deliver to Holder a stock certificate representing Holder’s ownership of
the Shares.
 
6.          Representations and Warranties of the Company.  The Company hereby
makes the representations and warranties set forth below to the Holder as of the
date of its execution of this Amendment Agreement:
 
(a)          Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Amendment Agreement and otherwise to carry out its
obligations hereunder in accordance with the terms hereof.  The execution and
delivery of this Amendment Agreement by the Company and the consummation by it
of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its Board of Directors or its stockholders in connection
therewith.  This Amendment Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors' rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)          No Conflicts.  The execution, delivery and performance of this
Amendment Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby, subject to the terms hereof, do not and will
not: (i) conflict with or violate any provision of the Company's or any
Subsidiary's certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect (as defined in the Securities
Purchase Agreement).
 
 
- 3 -

--------------------------------------------------------------------------------

 


(c)          Issuance of the Securities.  The Conversion Shares and the
Prepayment Shares are duly authorized and, when issued and paid for in
accordance with this Amendment Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company other
than restrictions on transfer provided for in the Transaction
Documents.  [Note:  EGS to provide the opinion regarding issuance of shares
without legends.] The Shares are duly authorized and, when issued in accordance
with this Amendment Agreement, will be duly and validly issued, fully paid and
nonassessable, fee and clear of all Liens imposed by the Company other than
restrictions on transfer provided for herein.


7.          Representations and Warranties of Holder.  Holder hereby makes the
representation and warranty set forth below to the Company as of the date of its
execution of this Amendment Agreement:
 
(a)          Organization; Authority.  Holder is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated hereby and otherwise
to carry out its obligations hereunder. The execution and delivery of this
Amendment Agreement and performance by Holder of the transactions contemplated
hereby have been duly authorized by all necessary corporate or similar action on
the part of Holder.  This Amendment Agreement has been duly executed by Holder,
and when delivered by Holder in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Holder, enforceable
against it in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)          Own Account.  Holder understands that the Shares are “restricted
securities” and have not been registered under the Securities Act and is
acquiring the Shares as principal for its own account and not with a view to or
for distributing or reselling the Shares or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any of the Shares in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of the Shares (this representation and warranty not limiting
Holder’s right to sell the Shares in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law.
 
(c)          Holder Status.  Holder is either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
8.          Transfer Restrictions.


(a)          The Shares may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of the Shares other
than pursuant to an effective registration statement, the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the transferor and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Shares under the Securities Act.  As a condition of transfer prior to a resale
under a registration statement or Rule 144, any such transferee shall agree in
writing to be bound by the terms of this Section 8 and shall make the
representations set forth in Section 7 hereof. No such agreement shall be
required after the Shares have been resold pursuant to a registration statement
or Rule 144.


(b)          The share certificate evidencing the Shares issued hereunder shall
be endorsed with the following legend:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
(c)          The legends on any certificates representing the Shares shall be
removed and the Company shall issue a certificate without such legend to Holder
if (i) the Shares are registered under the Securities Act, or (ii) following any
sale of such Shares pursuant to, and in compliance with, Rule 144 under the
Securities Act, or (iii) Holder provides the Company with reasonable assurances
that Holder is not an Affiliate of the Company and that the Shares may be sold
pursuant to Rule 144 under the Securities Act without volume limitations or
current information requirements.
 
9.          Fees and Expenses.  The Company agrees to reimburse Hillair Capital
Management LLC $40,000 for its legal fees and expenses in connection herewith;
payable on the Effective Date.  Except as expressly set forth in this Amendment
Agreement to the contrary, each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Amendment Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
10.        Public Disclosure.  On or before 8:30 am (Eastern Time) on the second
Trading Day immediately following the Effective Date, the Company shall file a
Current Report on Form 8-K, reasonably acceptable to the Holder disclosing the
material terms of the transactions contemplated hereby. The Company shall
consult with the Holder in issuing any other press releases with respect to the
transactions contemplated hereby.
 
11.        Effect on Debentures. Except as expressly set forth above, all of the
terms and conditions of the Debentures shall continue in full force and effect
after the execution of this Amendment Agreement and shall not be in any way
changed, modified or superseded by the terms set forth herein, including, but
not limited to, any other obligations the Company may have to the Holder under
the Debentures.  Notwithstanding the foregoing, this Amendment Agreement shall
be deemed for all purposes as an amendment to the Debentures as required to
serve the purposes hereof, and in the event of any conflict between the terms
and provisions of the Debentures and the other Transaction Documents, on the one
hand, and the terms and provisions of this Amendment Agreement, on the other
hand, the terms and provisions of this Amendment Agreement shall prevail.


12.        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be provided as set forth in
the Purchase Agreement.
 
13.        Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Debentures shall be governed by the terms
of the Debentures.
 
14.        Execution and Counterparts. This Amendment Agreement may be executed
in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
15.        Conditions to Effectiveness of Amendment Agreement. This Amendment
Agreement shall become effective contemporaneously with (i) the funding by TCA
of the sum of $1,400,000 pursuant to the Credit Agreement (ii) the Company has
raised at least $400,000 on or after May 9, 2013 under the Purchase Agreement
from the sale of promissory notes and warrants to purchase Company common stock
at Subsequent Closings (as defined in the Purchase Agreement) , and (iii) the
receipt by Holder of evidence reasonably satisfactory to Holder that the members
of NutraSA, a Delaware limited liability company (“NutraSA”), will accept the
sum of $1,250,000 from the Company on or after April 1, 2013 as the Company’s
co-investment in NutraSA.
 
 [SIGNATURE PAGE FOLLOWS]
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 

 
RICEBRAN TECHNOLOGIES
     
By: /s/ W. John Short
 
Name: W. John Short, Chief Executive Officer

 
 
********************


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR HOLDERS FOLLOW]
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
[HOLDER'S SIGNATURE PAGE TO RIBT AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned has caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Holder: Hillair Capital Investments L.P.
Signature of Authorized Signatory of Holder: /s/ Scott D. Kaufman
Name of Authorized Signatory: Scott D. Kaufman
Title of Authorized Signatory: Managing Partner of Hillair Capital Management
LLC as investment advisor to Hillair Capital Investments LP


Wire Instructions:
 
The Conversion Shares and Prepayment Shares shall be delivered to the following
DWAC Account Number:



             
 
             

 
 
- 8 -

--------------------------------------------------------------------------------